This is a petition for habeas corpus in which the petitioner claims that bail set by a Superior Court justice was excessive. The petition was *975heard by us in open court on June 28, 1979. It quickly became obvious that the petitioner’s claim of excessiveness would fail because of his failure to provide us with a transcript showing what transpired when the bail was set. Consequently, the petition is denied.
David L. Martin, Public Defender, for petitioner.
Dennis J. Roberts II, Attorney General, for respondent.
Our denial is without prejudice to the petitioner’s right to return to the Superior Court, where he may seek bail and bring to the court’s attention the length of his continued incarceration since arraignment, the extent to which necessary pretrial proceedings have delayed the trial, and any other factors which might be relevant to a determination of reasonable bail.